DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first broadcasting equipment” in line 7 of the claim and “the second broadcasting equipment” in line of 15 the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it discloses a “computer programme.”  The claim is directed toward software per se.  The United States Patent and Trademark Office (USPTO) is obliged to See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to computer programme typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer software, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 or  Subject Matter Eligibility of Computer Readable Media 1351 OG 212,  February 23, 2010.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2016/0077710).
	Regarding claim 11, Lewis discloses an equipment for broadcasting an audio-visual transmission (Paragraphs 2 and 3 illustrate a system and method for continuation of playback of media content by different output devices), comprising a calculation processor, a memory and at 
	Regarding claim 12, Lewis discloses a system for broadcasting an audio-visual transmission implementing the method according to claim 1, comprising:
	- at least a first and a second items of broadcasting equipment connected through a router (Figure 1 and paragraph 24 illustrate that the one or more client devices 120, 122, 124, and 126 may be connected a network 130 that includes at least a router), and
	- at least one connected device, associated with a user and connected to the items of broadcasting equipment by a wireless exchange protocol (Paragraphs 31, 37, 43, and 46 illustrate that the first device may detect a user’s device, such as a portable device associated with the, has .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2016/0077710) in view of Moller et al. (US 2018/0020253).
	Regarding claims 1, 13, and 14, Lewis discloses a method for following an audio-visual transmission between at least a first and a second items of broadcasting equipment connected through a router and each able to broadcast at least partially the audio-visual transmission 
	- detecting, by the first broadcasting equipment, a moving away of the connected device with respect to said first broadcasting equipment (Paragraphs 31, 37, 43, and 46 illustrate that the first device may detect that the user device has moved away with respect to the first device),
	- sending, by the first broadcasting equipment, of a moving away message destined for all of the items of broadcasting equipment connected to the router, the moving away message comprising data for temporisation of the audio-visual transmission (Paragraphs 31, 46, 49, and 51 illustrate that the first device may send an indication of that the user device is no longer within the predetermined area of the first device and the first device may provide a notification that is destined to the other devices, such as a second device, that will potentially continue output of the stream; paragraph 52 illustrates that the notification may include a message for continuation of the playback of the media stream),
	- verifying, by each of the items of broadcasting equipment connected to the router, of the approach of the connected device (Paragraphs 54 and 55 illustrate the devices may notify the user of their availability based on the user being within a predetermined area of the other devices),

	- broadcasting the audio-visual transmission, by the second broadcasting equipment, as a function of the temporisation data transmitted by the first broadcasting equipment in the moving away message (Paragraphs 59 and 60 illustrate that the media content continues streaming from the playback point on the second device).
	Lewis fails to disclose transmitting, by the second broadcasting equipment, of an acknowledgement message destined for all of the items of broadcasting equipment.
	Moller discloses transmitting, by the second broadcasting equipment, of n message destined for all of the items of broadcasting equipment (Paragraph 37 illustrates that the device may send a confirmation message destined for the other devices in the network session).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Moller to Lewis to disclose transmitting, by the second broadcasting equipment, of an acknowledgement message destined for all of the items of broadcasting equipment because it would have been useful to ensure that the other devices are not used to provide the media content once it is decided that the second device is to provide the media content to the user.
	Regarding claim 2, Lewis as modified by Moller discloses the method further comprising a preliminary operation of recognising the connected device associated with the user and transmission, to the items of broadcasting equipment connected to the router, of a following message containing data for following said connected device (Lewis: Paragraphs 31, 37, 43, and 46 illustrate that the first device may detect a user’s device, such as a portable device associated 
	Regarding claim 7, Lewis as modified by Moller discloses wherein the preliminary operation of recognising the connected device comprises a selection of the connected device, by the user (Lewis: Paragraph 55 illustrates providing the user a list of available different devices for which the user may choose to continue the media stream).
	Regarding claim 9, Lewis as modified by Moller discloses wherein the connected device communicates with the items of broadcasting equipment via a Bluetooth wireless exchange protocol (Lewis: Paragraph 24 illustrates the use of Bluetooth for providing a communication interface between the devices).
	Regarding claim 10, Lewis as modified by Moller discloses wherein, when the connected device is detected on approaching the second broadcasting equipment, said second broadcasting equipment sends to the user a request to accept a resumption of the audio-visual transmission (Lewis: Paragraphs 31, 52, and 59 illustrate that the second device may provide the user the option to continue the content).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2016/0077710), in view of Moller et al. (US 2018/0020253), and in further view of Gilbertson et al. (US 2018/0247481).
Regarding claim 5, Lewis as modified by Moller fails to disclose wherein the preliminary operation of recognising the connected device comprises at least one measurement, at least by the first broadcasting equipment, of a received signal strength indicator.
	Gilbertson discloses wherein the preliminary operation of recognising the connected device comprises at least one measurement, at least by the first broadcasting equipment, of a received signal strength indicator (Paragraph 57 illustrates the use of a signal strength for indicating the proximity of the user device).
	It would have been obvious before the effective filing date of the claimed invention to modify Lewis in view of Moller to include wherein the preliminary operation of recognising the connected device comprises at least one measurement, at least by the first broadcasting equipment, of a received signal strength indicator as disclosed in Gilbertson because it would have been a common method to use the signal strength emitted from the one or more devices in order to determine the proximity of the devices relative to one another.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2016/0077710), in view of Moller et al. (US 2018/0020253), in further view of Gilbertson et al. (US 2018/0247481), and in further view of Mayor et al. (US 2015/0181384).
	Regarding claim 6, Lewis as modified by Moller and Gilbertson fails to disclose wherein the preliminary operation of recognising the connected device comprises a sampling of the received signal strength indicator.
	Mayor discloses wherein the preliminary operation of recognising the connected device comprises a sampling of the received signal strength indicator (Paragraph 49 illustrates sampling the received signal strength).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2016/0077710), in view of Moller et al. (US 2018/0020253), and in further view of Shimy et al. (US 2011/0072452).
	Regarding claim 8, Lewis as modified by Moller disclose after reception of the acknowledgement message (Moller: Paragraph 37 illustrates that the device may send a confirmation message destined for the other devices in the network session).
	Lewis as modified by Moller fails to disclose the method further comprising, after reception of the acknowledgement message, and in the absence of a second connected device detected near to the first broadcasting equipment, an operation of stopping the broadcasting by the first broadcasting equipment.
	Shimy discloses the method further comprising, after reception of the acknowledgement message, and in the absence of a second connected device detected near to the first broadcasting equipment, an operation of stopping the broadcasting by the first broadcasting equipment (Paragraph 43 illustrates that a user’s mobile device may be used to identify a user within a predetermined area; paragraph 188 illustrates that the system may stop the first media device after determining that no other users remain at the device).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Shimy to Lewis in view of Moller to disclose the method further .
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 4, the claim contains allowable subject matter because the features disclosed in the claims overcome the prior art of record.  For instance, Lewis et al. (US 2016/0077710) teaches methods for determining whether a user’s device is within a proximity the different output devices.  However, Lewis does not teach that the information for determining a user device’s proximity is transmitted as part of a message to/from the different output devices.  Furthermore, Mills et al. (US 2017/0150325) teaches that the user device may transmit WiFi signals that may carry identifying information such as the MAC address and the distance of the user device to another device.  However, the prior art of record does not teach features as disclosed in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425